
	
		III
		110th CONGRESS
		1st Session
		S. RES. 128
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, document
		  production, and legal representation in United States v. Philip G. Balcombe,
		  Sansi G. Coonan, John S. Dear, Jan Lustig, Michella A. Marusa, Martin J. Ryan,
		  Eleanore M. Vouselas, and Bruno Keller.
	
	
		Whereas, in the case of United States v. Philip G.
			 Balcombe, Sansi G. Coonan, John S. Dear, Jan Lustig, Michella A. Marusa, Martin
			 J. Ryan, Eleanore M. Vouselas, and Bruno Keller, Cr. No. 07–207, pending in
			 federal district court in Albuquerque, New Mexico, testimony and documents have
			 been requested from Maggie Murray, an employee in the office of Senator Pete
			 Domenici;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Maggie Murray and any other
			 employees of Senator Domenici's office from whom testimony or the production of
			 documents may be required are authorized to testify and produce documents in
			 the case of United States v. Philip G. Balcombe, Sansi G. Coonan, John S. Dear,
			 Jan Lustig, Michella A. Marusa, Martin J. Ryan, Eleanore M. Vouselas, and Bruno
			 Keller, except concerning matters for which a privilege should be
			 asserted.
		2.The
			 Senate Legal Counsel is authorized to represent Maggie Murray and other
			 employees of Senator Domenici's staff in the actions referenced in section one
			 of this resolution.
		
